ACCEPTED
                                                                                      14-14-00666-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                1/28/2015 12:02:15 AM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                             No. 14-14-00666-CV

              _________________________________________              FILED IN
                                                              14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                     IN THE COURT OF APPEALS                  1/28/2015 12:02:15 AM
                  FOURTEENTH JUDICIAL DISTRICT                CHRISTOPHER A. PRINE
                          HOUSTON, TEXAS                               Clerk
              _________________________________________

                              MARK THUESEN,
                                                          Appellant,
                                       V.

 AMERISURE INSURANCE COMPANY, SWAMPLOT INDUSTRIES LLC,
    LAURENCE DAVID ALBERT AND BETH ANNE BRINSDON,

                                                Appellees,
            ____________________________________________

    On Appeal from the 151st Judicial District Court, Harris County, Texas
                  Trial Court Cause Number 2012-49262
          ____________________________________________

                   APPELLANT’S THIRD MOTION
              FOR EXTENSION FOR TIME TO FILE BRIEF

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

  1. On November 20, 2014, the Court granted Appellant’s Motion for Extension

    for Time to File Brief and Compel Supplement to Clerk’s Record. The time

     was extended to and including Monday, December 29, 2014. Appellant

     needed additional time because the clerk had not filed the complete record.

     On December 12, 2014, 22 days after the Court ordered the clerk to file a

     supplemental clerk’s record, the clerk filed the supplemental record. For this
   reason, the Court granted Appellant a second extension of time to

   Wednesday, January 28, 2015.

2. Appellant’s brief is currently due on January 28, 2015. Pursuant to Tex. R.

   App. P. 38.6(d) and 10.5(b)(1), Appellant respectfully requests a thirty-day

   extension of time to file his brief because Appellant experienced an

   electrical power surge that caused Appellant’s Brief in electronic file format

   to become corrupted. Appellant has recovered an earlier saved version,

   however Appellant will have to recreate the index of authorities that was not

   saved before the electrical power surge. Appellant could not reasonably

   complete his brief before the current deadline in twenty-four hours.

3. Appellant contacted appellee’s counsel for a response to this motion,

   however appellee’s counsel did not respond to appellant.

4. Two prior extensions were requested and granted.

                                  PRAYER

5. For these reasons, Appellant respectfully requests the Court to (1) GRANT

   his Appellant’s Third Motion for Extension for Time to File Brief, and (2)

   GRANT Appellant a thirty-day extension to file his Appellant’s brief, and

   (3) Appellant further requests any and all other relief to which he is entitled.
                                    Respectfully submitted,

                                    /s/ Mark Thuesen_____________
                                    Mark Thuesen, Pro se
                                    P.O. BOX 540365
                                    Houston, Texas 77254
                                    Telephone: (585) 300-5793
                                    Email: xtraderweb@hotmail.com
                                    Pro se for Appellant




                    CERTIFICATE OF CONFERENCE

      Appellant has conferred with Appellee’s counsel regarding this motion,

however Appellee did not respond.

                                    /s/ Mark Thuesen_____________
                                    Mark Thuesen, Pro se
                         CERTIFICATE OF SERVICE

       As required by Tex. R. App. P. 6.3 and 9.5(b)(1), (d), (e), I hereby certify
that the foregoing document has been filed in the office of the Clerk of the First
Court of Appeals and a true and correct copy of the same has been provided to
counsel listed below by the electronic filing manager on this 27th day of January,
2015. As a courtesy, I also sent to the legal counsel listed below an electronic mail
notification with Appellant’s motion attached in a PDF format.


      Attorneys for Appellee Swamplot Industries LLC, Albert and Brinsdon:
      James A. Hemphill
      Matthew B. Baumgartner
      GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
      401 Congress Ave., Suite 2200
      Austin, Texas 78701
      Telephone: 512-480-5762
      Facsimile: 512-536-9907
      Email for Jim Hemphill: jhemphill@gdhm.com
      Email for Matt Baumgartner: mbaumgartner@gdhm.com


                                       /s/ Mark Thuesen_____________
                                       Mark Thuesen, Pro se